Judgment and order unanimously affirmed, with costs to plaintiff-respondent. In affirming this judgment, we are troubled by the conduct of plaintiff’s trial attorney. He used Flynn, a present employee of the defendant, in conflict with the interests of Flynn’s own employer, to assist in the preparation of a lawsuit by seeking out a witness, Vanderpool, a retired employee of defendant. Moreover, and equally troublesome, such employee was paid so-called expense money, disproportinate to any actual expenses sustained. An aggravating circumstance is that the written statement was not obtained from the retired employee until shortly before trial, three years and three months after the happening of the accident. Such statement, in effect, appeared to repudiate two prior written reports of the accident given by such retired employee to his employer shortly after the accident occurred. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.